Citation Nr: 0508234	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for 
schizophrenia and a personality disorder.

Jurisdiction over the veteran's claims folder was transferred 
to the Albuquerque New Mexico RO in April 2003, and to the 
Baltimore, Maryland RO in November 2003.  However, in an 
April 2004 statement, the veteran indicated that he continued 
to reside in New Mexico, and requested that jurisdiction over 
his claims folder be returned to the Albuquerque RO.

The veteran and his wife testified at the RO before a 
decision review officer in July 2003.  A transcript of that 
hearing has been associated with the claims folder.

During the course of his hearing, the veteran expressed his 
desire to withdraw a claim of entitlement to service 
connection for post-traumatic stress disorder.  He submitted 
a signed statement to that effect in conjunction with his 
hearing.  However, in his October 2003 substantive appeal, 
the veteran discussed his claimed stressors and requested 
assistance with their verification.  It is unclear to the 
Board whether the veteran wishes to reopen this claim.  If he 
wishes to pursue the claim for PTSD, he should so inform the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to the 
veteran's appeal.  

The Board observes that the veteran submitted a claim of 
entitlement to service connection for a nervous condition in 
February 1981.  In April 1981 the RO notified the veteran 
that his claim had been disallowed because he failed to 
report for an examination of his claimed disability.  The 
veteran was duly notified of the denial of his claim, but did 
not initiate an appeal.  Accordingly, such decision is final 
and may not be reopened absent the receipt of new and 
material evidence.  38 U.S.C.A. § 7105.

The veteran submitted the instant claim in October 2001.  It 
appears that the RO readjudicated the veteran's claims on a 
de novo basis as opposed to considering the claims on the 
basis of whether new and material evidence was received.  In 
this respect, the Veterans Claims Assistance Act of 2000 
(VCAA) provided for the re-adjudication of claims that were 
denied as "not well- grounded," and became final during the 
period beginning on July 14, 1999, and ending on November 9, 
2000.  38 U.S.C.A. § 5107, Historical and Statutory Notes, 
Effective Dates and Applicability Provisions (West Supp. 
2001).  The VCAA also provides that such final claims are to 
be re-adjudicated "as if" the previous denial of that claim 
had not been made.  Id.

However, in these cases, the veteran's claims were considered 
on the merits and were not denied as "not well-grounded".  
Moreover, the claims did not become final during the period 
beginning on July 14, 1999, and ending on November 9, 2000.  
As such, it was procedurally improper for the RO to 
adjudicate the claims as one for service connection, without 
first addressing the issues of finality.

For these reasons the Board has listed the claims for service 
connection for schizophrenia and a personality disorder as 
claims to reopen.  Thus, the preliminary question of whether 
new and material evidence has been presented to reopen a 
previously denied claim is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

However, prior to the Board's consideration of such issues, 
the veteran must first be afforded notice pursuant to the 
VCAA. A VCAA notice must be provided before initial 
adjudication of a claim and must specifically: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).

Additionally, the RO must give the appellant another 
opportunity to provide information and/or evidence pertinent 
to the claims on appeal.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  After providing the 
required notice - to include soliciting authorization to 
enable the RO to obtain outstanding records from specific 
medical care providers identified in the record - the RO 
should obtain any additional evidence for which the appellant 
provides sufficient information, and, if necessary, 
authorization.
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.  

Finally, the Board observes that the veteran has indicated 
his receipt of Social Security Administration (SSA) benefits.  
As records supportive of the veteran's claims might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

In view of the above, these matters are REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
pertains to whether new and material 
evidence has been submitted to reopen the 
veteran's claims.  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
appellant provide any evidence in his 
possession that pertains to the claims.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

In any event, the RO should obtain from 
the SSA a copy of its decision awarding 
the veteran's disability benefits and of 
the records upon which the determination 
was based.  The SSA should also be 
requested to provide a copy of any 
subsequent disability determinations for 
the veteran and a copy of any records 
upon which those determinations were 
based.

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims for service connection for 
schizophrenia and a personality disorder 
on the basis of new and material evidence 
and in light of all pertinent evidence 
and legal authority.

4.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




